Citation Nr: 1340973	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-20 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a right hip disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1988 to July 2008.  His primary specialty was as an Air Transportation Craftsman.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO.  

In January 2012, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  With respect to the Veteran's claim of entitlement to service connection for a low back disorder, the hearing transcript shows the presiding Veterans Law Judge conducted the proceeding in accordance with the mandates of 38 C.F.R. § 3.103(c)(2) insofar as 1) explaining fully the issue and 2) suggesting the submission of evidence that the Veteran may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

After reviewing the record, the Board is of the opinion that further development of the evidence is warranted with respect to the issues of entitlement to service connection for left and right hip disorders.  Accordingly, they will be addressed in the REMAND portion of the decision below.


FINDING OF FACT

A low back disorder, diagnosed as facet arthritis at L4-L5, was first manifested in service.


CONCLUSION OF LAW

A low back disorder, diagnosed as facet arthritis at L4-L5, is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service treatment records show that starting in August 1993 and for the remainder of his service, the Veteran complained of chronic low back pain.  In February 2010, a VA physician opined that his low back pain was the result of an injury in service.  Based on this evidence, the Board finds that service connection for a low back disability, currently diagnosed as facet arthritis at L4-L5, is warranted.  

ORDER

Entitlement to service connection for a low back disorder, diagnosed as facet arthritis at L4-L5, is granted.


REMAND

As to the Veteran's claims of entitlement to service connection for left and right hip disorders, the appeal is remanded to the VA Appeals Management Center (AMC) in Washington, D.C.  The following actions are required:

1.  To date, the report of the Veteran's service retirement examination has not been associated with the claims folder.  The AMC must request that document through official channels, including, but not limited to, the National Personnel Records Center.  

Efforts to obtain the report of the Veteran's service retirement examination must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of that report must be verified by each federal department or agency from whom it is sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.  The AMC must ask the Veteran to provide the names and addresses of all medical care providers (VA and non-VA) who have treated him and/or the names and addresses of the facilities where he was treated for a left and/or right hip disorder since June 2012.  After securing the necessary release(s), the AMC must request those records DIRECTLY from the medical care providers who treated him or from the medical facilities where he was treated.  

Such records should include, but are not limited to, reports of office visits, hospital discharge summaries, consultation reports, reports of X-rays and other imaging studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

The Veteran may also provide any such records he has in his possession.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

If the requested records are held by an entity not affiliated with the federal government, and those records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for an orthopedic examination to determine the nature and extent of any hip disorder found to be present.  All indicated tests and studies must be performed, including, but not limited to, the various types of radiographic and imaging studies.  In addition, any indicated consultations must be scheduled.   

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge the receipt and review of these materials in any report generated as a result of this remand. 

If a disorder(s) in either or both hips is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that any hip disorder found on the examination is etiologically related to the Veteran's complaints of hip pain in service from January to June 2003, May 2005, April and July 2007, and January 2008.  

In addition, the examiner must render an opinion as to whether it is at least as likely as not that any left and/or right hip disorder is proximately due to or has been aggravated by his service-connected low back disorder.  

In determining whether aggravation has occurred, the examiner must consider whether there was any increase in the severity of any hip disorder that was proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the noted hip disorder.  The examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  

For all opinions, the examiner must state how and why he or she reached the opinion they did.  

If the examiner is unable to reach an opinion without resorting to speculation, he or she must state why they are unable to reach an opinion.  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).  

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If that notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

4.  When the actions in parts 1, 2, and 3 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for left and right hip disorders on both a direct and secondary basis.   

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AMC.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


